IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

In the Matter of the Marriage of                   )       No. 80693-9-I
GEORGE KHAZEM SLYMAN,                              )
                                                   )
                              Respondent,          )
                                                   )
                    and                            )       UNPUBLISHED OPINION
                                                   )
DIANA SUE SLYMAN,                                  )
                                                   )
                              Appellant.           )

       BOWMAN, J. — Diana Slyman argues the trial court abused its discretion

by granting a reduction in her spousal maintenance. We conclude that the trial

court’s order reducing maintenance was equitable in light of all relevant factors.

We affirm.

                                              FACTS

       In 2017, Diana1 and George Slyman divorced after almost 31 years of

marriage. They raised three children to adulthood, one with lifelong medical

complications who still resides with Diana.

       During the marriage, George was the sole income provider while Diana

left her career as a CPA2 to work in the household. George worked for ABB

Enterprise Software Inc. (ABB) for around 20 years and rose to a senior vice



       1
           For clarity, we refer to each party by first name. We intend no disrespect.
       2
           Certified public accountant.


     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80693-9-I/2

president level. He earned a gross income of about $20,600 per month with a

discretionary yearly bonus of up to 50 percent of his salary.

       The parties agreed to divide their assets equally. They awarded Diana the

unencumbered family home valued at about $493,000 and around $400,000 in

retirement and cash assets, while George retained the bulk of the liquid assets.

The parties also agreed that George would pay Diana maintenance in the

amount of $6,000 per month for five years until his 60th birthday. He would then

pay Diana $3,000 per month for seven years until his 67th birthday. The parties

designed the agreement to provide equal financial footing until they both reached

retirement age and could access retirement funds without penalty.

       Shortly after the parties entered the final dissolution decree, ABB

eliminated George’s position. He received a severance package, including

wages for 43 weeks and payouts for accrued vacation and paid time off. George

continued to pay maintenance at $6,000 per month while he searched for a new

job. About 2 weeks after George’s 43-week severance package ended, George

accepted a position as director of professional services at CentralSquare

Technologies. The new position paid a salary of about $16,250 per month with a

discretionary yearly bonus of up to 20 percent of his salary.

       George petitioned the court to modify the maintenance, arguing that his

reduced income was an unanticipated substantial change in circumstances that

left him unable to satisfy the maintenance payment and pay his expenses. Diana

acknowledged the change in George’s circumstances but opposed the

modification. She argued that she could not pay her expenses without the

agreed rate of maintenance and that she could not earn an income. She


                                         2
No. 80693-9-I/3

asserted that she is unemployable because her CPA license is no longer valid

and she would have to undertake substantial education and retraining in order to

reenter that field. She also claimed that she would be unable to find a job

because she suffers from alcohol use disorder and other medical issues that limit

her appeal to potential employers. Finally, Diana argued that she could not work

because she needed to be present in her home to care for her adult daughter.

       The court determined that George’s change in employment was a

substantial change in circumstances and set the case for trial to determine

whether it warranted a modification in maintenance. At trial, the court heard

testimony and considered financial declarations from both parties. After trial, the

court issued written findings of fact and conclusions of law. It concluded that

Diana was still in need of maintenance but that a modification downward was

appropriate given the reduction in George’s income by “about half.” The court

reduced maintenance to $3,000 per month until George turned 60 years old and

then $1,500 per month until his 67th birthday. The court applied the reduction in

maintenance retroactively to March 2019, the date George found new

employment and filed the modification petition.

       Diana appeals.

                                    ANALYSIS

Modification of Maintenance

       Diana does not dispute that George’s salary reduction amounts to an

unanticipated substantial change in circumstances. But she challenges the trial

court’s finding that George’s income was reduced by “about half” as not

supported by substantial evidence. And she argues that the trial court abused its


                                         3
No. 80693-9-I/4

discretion by reducing maintenance to an arbitrary and unjust amount. We

disagree.

       A trial court has considerable discretion over the amount and duration of a

maintenance award. In re Marriage of Luckey, 73 Wash. App. 201, 209, 868 P.2d
189 (1994). A trial court abuses its discretion if its decision is manifestly

unreasonable or based on untenable grounds or reasons. In re Marriage of

Littlefield, 133 Wash. 2d 39, 46-47, 940 P.2d 1362 (1997). In awarding

maintenance, the trial court must consider the following nonexclusive statutory

factors:

               (a) The financial resources of the party seeking
       maintenance, including separate or community property
       apportioned to him or her, and his or her ability to meet his or her
       needs independently, including the extent to which a provision for
       support of a child living with the party includes a sum for that party;
               (b) The time necessary to acquire sufficient education or
       training to enable the party seeking maintenance to find
       employment appropriate to his or her skill, interests, style of life,
       and other attendant circumstances;
               (c) The standard of living established during the marriage
       ...;
               (d) The duration of the marriage . . . ;
               (e) The age, physical and emotional condition, and financial
       obligations of the spouse . . . seeking maintenance; and
               (f) The ability of the spouse . . . from whom maintenance is
       sought to meet his or her needs and financial obligations while
       meeting those of the spouse . . . seeking maintenance.

RCW 26.09.090(1).

           A maintenance award that does not evidence a fair consideration of the

statutory factors results from an abuse of discretion. In re Marriage of Mathews,

70 Wash. App. 116, 123, 853 P.2d 462 (1993). But “[n]othing in [the statute]

requires the trial court to make specific factual findings on each of the factors

listed in RCW 26.09.090(1).” In re Marriage of Mansour, 126 Wash. App. 1, 16,


                                           4
No. 80693-9-I/5

106 P.3d 768 (2004). The only limitation on a maintenance award is that “the

amount and duration, in light of all the relevant factors, be just.” In re Marriage of

Spreen, 107 Wash. App. 341, 347-48, 28 P.3d 769 (2001) (citing In re Marriage of

Washburn, 101 Wash. 2d 168, 178, 677 P.2d 152 (1984)).

       A court may modify a maintenance award when the moving party shows a

“substantial change” in circumstances that the parties did not contemplate at the

time of the dissolution decree. Wagner v. Wagner, 95 Wash. 2d 94, 98, 621 P.2d
1279 (1980); see RCW 26.09.170(1)(b). When a court determines that changed

circumstances warrant a modification of maintenance, “the issues of amount and

duration are the same as in the original dissolution.” Spreen, 107 Wash. App. at

347 n.4. We review a trial court’s ruling on a petition to modify spousal

maintenance for an abuse of discretion. In re Marriage of Drlik, 121 Wash. App.
269, 274, 87 P.3d 1192 (2004).

       In determining whether the trial court abused its discretion in modifying a

maintenance award, we review the court’s findings of fact for substantial

supporting evidence and for legal error. In re Marriage of Stern, 68 Wash. App.
922, 929, 846 P.2d 1387 (1993). “Substantial evidence exists if the record

contains evidence of sufficient quantity to persuade a fair-minded, rational person

of the truth of the declared premise.” Bering v. SHARE, 106 Wash. 2d 212, 220,

721 P.2d 918 (1986). In determining whether substantial evidence supports a

trial court’s finding of fact, we review the record in a light most favorable to the

party in whose favor the findings were entered—here, George. In re Marriage of

Gillespie, 89 Wash. App. 390, 404, 948 P.2d 1338 (1997).




                                           5
No. 80693-9-I/6

       The evidence at trial showed that while employed at ABB, George

averaged a base salary of $247,608 per year with the potential to earn up to a 50

percent bonus. His gross income ranged from $284,249 in 2015 to $335,302 in

2017. George’s 2018 income of $444,826 was much higher because he

received severance payments and payouts for accrued vacation and business

expenses. At CentralSquare Technologies, George earned a base salary of

$195,000 per year with the potential to earn up to a 20 percent bonus.

       George argued to the court that his reduction in salary from 2018 to 2019

was “about a 51/52 percent decrease” in his income. Diana argued that the “51

percent reduction is kind of a misrepresentation of the numbers because there

also was a huge severance in [2018].” The trial court noted Diana’s argument

and found that George “received severance and some cash payouts upon his

termination from ABB Software in 2018.” The court also found that “[i]n his

current employment [George] may be able to earn up to a 20 [percent] bonus, but

he has not received that bonus yet.” The court then found that George’s income

“has decreased by about half from his prior salary to his current salary, which is

$195,000.” Viewing the record in a light most favorable to George, we conclude

that substantial evidence supports the trial court’s finding that his income

decreased by “about” half.

       Diana next argues the trial court abused its decision when it reduced

maintenance by 50 percent because the decision was “arbitrary,” “inequitable,”

and “unjust.” Diana cites Spreen, 107 Wash. App. at 341, in support of her

argument. In that case, the court granted a motion to modify maintenance issued

after a 17-year marriage because of the wife’s worsening mental health issues.


                                         6
No. 80693-9-I/7

Spreen, 107 Wash. App. at 344-45. The court considered the factors under RCW

26.09.090(1) but then determined that one additional year of maintenance was

“all that [the wife] was ‘entitled to.’ ” Spreen, 107 Wash. App. at 348. In reaching

its decision, the trial court ignored medical testimony that the wife “would be

unable to work for at least 18 months to [2] years” and noted the “availability of

government assistance” as an option to meet her needs. Spreen, 107 Wash. App.

at 349. We concluded that the trial court erred in limiting maintenance to one

year because the time limit contradicted the evidence at trial and inappropriately

relied on “social services or charity” as a factor under RCW 26.09.090(1).

Spreen, 107 Wash. App. at 349-50.

       Unlike Spreen, the record here shows that the trial court appropriately

considered all of the relevant statutory factors when determining modified

maintenance. At trial, the court heard evidence about the parties’ respective

financial situations, the duration of the marriage, Diana’s physical and emotional

condition, her ability to find employment, and George’s ability to pay as well as

the division of marital assets. Testimony established that the parties agreed to

award Diana their unencumbered family home valued at $493,000 and about

$400,000 in retirement and cash assets at the time of dissolution. Evidence at

trial also showed that Diana inflated monthly expenses in her initial financial

declaration by almost $3,000. Her amended financial declaration reflected

expenses exceeding her monthly income by about $350 per month. Yet she also

acknowledged she had contributed $500 to her retirement fund each month since

her dissolution.




                                         7
No. 80693-9-I/8

       The trial court weighed the evidence and concluded that Diana “continues

to need maintenance and will likely need maintenance until she reaches

retirement age,” but that “maintaining maintenance at its current level would be

inequitable” given George’s reduction in income. The court rejected George’s

assertion that he had the ability to pay only $2,000 per month and instead

determined that a tiered reduction to $3,000 per month and then $1,500 per

month would “achieve equity between the parties.” Diana fails to show that the

trial court’s modification of maintenance was arbitrary, inequitable, or unjust.

Attorney Fees

       Diana requests attorney fees on appeal. We may order a party to pay the

other party’s attorney fees and costs associated with the appeal of a dissolution

action under RCW 26.09.140.3 In exercising our discretion, we consider the

arguable merit of the issues on appeal and the parties’ financial resources. In re

Marriage of King, 66 Wash. App. 134, 139, 831 P.2d 1094 (1992). In considering

the financial resources of both parties, we balance the needs of the requesting

party against the other party’s ability to pay. In re Marriage of Trichak, 72 Wn.

App. 21, 26, 863 P.2d 585 (1993). Based on the record below, we conclude that

“[e]ach party is financially able to pay his or her attorney and neither would be




       3
           RCW 26.09.140 provides, in pertinent part:
       The court from time to time after considering the financial resources of both
       parties may order a party to pay a reasonable amount for the cost to the other
       party of maintaining or defending any proceeding under this chapter and for
       reasonable attorneys’ fees or other professional fees in connection therewith,
       including sums for legal services rendered and costs incurred prior to the
       commencement of the proceeding or enforcement or modification proceedings
       after entry of judgment.


                                                8
No. 80693-9-I/9

under a critical hardship to do so.” In re Marriage of Wilson, 117 Wash. App. 40,

51, 68 P.3d 1121 (2003).

       We conclude that the trial court’s order reducing maintenance was

equitable in light of all the relevant factors. We affirm.




WE CONCUR:




                                           9